DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
The examiner of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Christina Borgeest, Art Unit 1649.

Status of the Claims
The amendment filed 08/24/2021 is acknowledged. The numbering of the claims in the amendment is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 225 (the second 225 at p. 4 of the amendment) has been renumbered 226. Claims 227 and 228 (p. 4) are already correctly numbered.

Election/Restrictions
Applicant’s election without traverse of Group I (antibodies and methods of making and using said antibodies) in the reply filed on 08/24/2021 is acknowledged. In addition, Applicant has elected the antibody identified as “Ab4” in the application, which comprises the recited sequences. Applicant has canceled claims 1, 3, 7, 10, 23, 27, 32, 34, 42, 65, 66, 82, 86, 95, 143, 146, 150, 151, 177 and 183, and added new claims 212-228, all of which read upon the elected invention.
Claims 212-228 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and 121 is acknowledged. Based on the information given by Applicant and an inspection of the prior patents and applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application serial no. 16/117,401 (now US Patent 10,533,048) application serial no. 15/257,562 (now US Patent 10,066,009), application serial no. 13/476,465 (now US Patent 9,745,373) and provisional application serial no. 61/488,660, because the claimed invention is disclosed in said application. The priority date of claims 212-228 of the instant application is deemed to be 05/20/2011.  

Claim Objections
Claims 212, 214 and 220 objected to because of the following informalities.
(i) Claims 212 and 214 lack a space between “SEQ” and “ID” in line 4 of each of the claims. 
(ii) The phrase “only contains only mannose residues” in line 2 of claim 220 is awkward. It is suggested that the second “only” be deleted: “only contains
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 212-228 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,708,393 in view of Latham (WO/2008/144757) and Zeller et al. (US PGUB 20090220489—on IDS filed 11/09/2020). In both cases, the claim sets recite anti-CGRP antibodies comprising the sequences set forth in SEQ ID NOs: 31-40. Specifically, claims 15, 17, 20 and 23 of the ‘746 patent recite SEQ ID NO: 31, which is identical to instant SEQ ID NO: 31, and contains the variable light chain CDRs 1-3 as set forth in instant SEQ ID NOs: 35-37. Further, claims 16, 18, 20 and 23 recite SEQ ID NO: 33, which is identical to instant SEQ ID NO: 33, and contains the variable heavy chain CDRS 4-6 as set forth in instant SEQ ID NOs: 38-40. In addition, claims 21, 25 and 28 of the ‘393 patent recites SEQ ID NOs: 32, while claims 22 and 25 recite SEQ ID NO: 34, which are both identical to instant SEQ ID NOs: 32 and 34, and contain, respectively, the variable light chain CDRs 1-3 as set forth in instant SEQ ID NOs: 35-37 and the variable heavy chain CDRs 4-6 as set forth in instant SEQ ID NOs: 38-40. The claims of the ‘393 patent also recite anti-CGRP antibodies that are Fab fragments (claim 34) is “entirely non-glycosylated or lacks N-glycosylation or comprises only mannose residues” (claim 36) and Fc regions (claim 40).
Pichia pastoris and CHO cells; how to make antibody fragments and pharmaceutically acceptable carriers (see whole document; p. 25, paragraph [00046]; p. 29, paragraph [00058]; p. 37, paragraph [00070]; p. 49, [00084]; p. 49, paragraphs [000112]; p. 93, paragraphs [000287]-[000288]). In addition, Fc regions are described in Zeller et al. (see paragraphs [0093]-[0097]).
It would have been to the person of ordinary skill in the art at the time the invention was made to modify the antibodies claimed in the ‘393 patent by humanizing them, as taught in the prior art references by Latham and Zeller et al. because humanizing a rabbit antibody results in superior effector function, immunogenicity, stability, removal and glycosylation (see p. 74, paragraph [000204] of Latham), enabling them to be used in treatment of humans. The person of ordinary skill in the art would have been motivated to improve the effector function, immunogenicity, stability and glycosylation profiles because the instant claims (223-228) recite the inclusion of a pharmaceutically acceptable carrier, which signals that the intended use is a pharmaceutical one. Furthermore, the person of ordinary skill in the art could have reasonably expected success because Latham concludes that the humanized variants .

Claims 212-228 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,855,332 in view of Latham (WO/2008/144757) and Zeller et al. (US PGUB 20090220489). In both cases, the claim sets recite anti-CGRP antibodies comprising the sequences set forth in SEQ ID NOs: 31-40. Specifically, claims 21, 23, 25 and 27 of the ‘332 patent recite SEQ ID NO: 31, which is identical to instant SEQ ID NO: 31, and contains the variable light chain CDRs 1-3 as set forth in instant SEQ ID NOs: 35-37. Further, claims 22, 24, 26 and 27 of the ‘332 patent recite SEQ ID NO: 33, which is identical to instant SEQ ID NO: 33, and contains the variable heavy chain CDRS 4-6 as set forth in instant SEQ ID NOs: 38-40. In addition, claim 29 of the ‘332 patent recites SEQ ID NOs: 32 and 34, which are both identical to instant SEQ ID NOs: 32 and 34, and contain, respectively, the variable light chain CDRs 1-3 as set forth in instant SEQ ID NOs: 35-37 and the variable heavy chain CDRs 4-6 as set forth in instant SEQ ID NOs: 38-40.
The differences between the claims are as follows. The claims of the ‘332 patent recite treatment, whereas the instant claims recite the antibodies and pharmaceutical compositions comprising said antibodies. Nevertheless, the claimed antibodies are intended for methods of treatment and Group I of the elected invention includes methods of treatment, thus the claims are not patently distinguishable. In addition, the instant claims recite humanized anti-human CGRP antibodies. Latham provides instructions on how to humanize rabbit antibodies, including expression in Pichia pastoris and CHO cells; how to make antibody fragments and pharmaceutically acceptable carriers (see whole document; p. 25, paragraph [00046]; p. 29, paragraph [00058]; p. 37, paragraph [00070]; p. 49, [00084]; p. 49, paragraphs [000112]; p. 93, paragraphs [000287]-[000288]). In addition, Fc regions are described in Zeller et al. (see paragraphs [0093]-[0097]).
It would have been to the person of ordinary skill in the art at the time the invention was made to modify the antibodies claimed in the ‘332 patent by humanizing them, as taught in the prior art references by Latham and Zeller et al. because humanizing a rabbit antibody results in superior effector function, immunogenicity, stability, removal and glycosylation (see p. 74, paragraph [000204] of Latham), enabling them to be used in treatment of humans. The person of ordinary skill in the art would have been motivated to improve the effector function, immunogenicity, stability and glycosylation profiles because the instant claims (223-228) recite the inclusion of a pharmaceutically acceptable carrier, which signals that the intended use is a pharmaceutical one.  Furthermore, the person of ordinary skill in the art could have reasonably expected success because Latham concludes that the humanized variants have similar antagonistic properties as their parent antibodies (see p. 107, paragraph [000347]).

Claims 212-228 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,765,746 in view of Latham (WO/2008/144757) and Zeller et al. (US PGUB 20090220489). In both cases, the claim sets recite anti-CGRP antibodies comprising the sequences set forth in SEQ ID NOs: .
The differences between the claims are as follows. The claims of the ‘746 patent recite treatment, whereas the instant claims recite the antibodies and pharmaceutical compositions comprising said antibodies. Nevertheless, the claimed antibodies are intended for methods of treatment and Group I of the elected invention includes methods of treatment, thus the claims are not patently distinguishable. In addition, the instant claims recite humanized anti-human CGRP antibodies. Latham provides instructions on how to humanize rabbit antibodies, including expression in Pichia pastoris and CHO cells; how to make antibody fragments and pharmaceutically acceptable carriers (see whole document; p. 25, paragraph [00046]; p. 29, paragraph [00058]; p. 37, paragraph [00070]; p. 49, [00084]; p. 49, paragraphs [000112]; p. 93, paragraphs [000287]-[000288]). In addition, Fc regions are described in Zeller et al. (see paragraphs [0093]-[0097]).
It would have been to the person of ordinary skill in the art at the time the invention was made to modify the antibodies claimed in the ‘746 patent by humanizing 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649